               Case 4:20-mj-70327-MAG Document 30 Filed 09/30/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOSEPH TARTAKOVSKY (CABN 282223)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7320
 7        Fax: (415) 436-7234
          Joseph.Tartakovsky@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 20-mj-70327-MAG
                                                       )
14           Plaintiff,                                ) STIPULATION AND PROTECTIVE ORDER
                                                       ) [PROPOSED]
15      v.                                             )
                                                       )
16   GABRIEL GONZALES,                                 )
                                                       )
17           Defendant.                                )
                                                       )
18

19

20           With the agreement of the parties, the Court enters the following Protective Order:

21           Defendant is charged with Possession with Intent to Distribute More Than 50 Grams of

22 Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Upon receipt of a discovery

23 request, the United States will produce documents and other materials pertaining to the defendant and

24 the charged offense to defense counsel. The discovery to be provided includes documents or other

25 materials falling into the following category (collectively, “Protected Information”):

26           1. Personal Identifying Information of any individual (other than his or her name), including

27               without limitation any person’s date of birth, social security number, residence or business

28               address, telephone numbers, email addresses, driver’s license number, professional license

     STIPULATION AND PROTECTIVE ORDER
     20-MJ-70327 MAG
30
              Case 4:20-mj-70327-MAG Document 30 Filed 09/30/20 Page 2 of 4




 1              number, family members’ names, or criminal histories (“Personal Identifying Information”);

 2          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 3          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

 4 employees (collectively, “the defense team”) may review with the defendant all discovery material

 5 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

 6 make copies of, or have unsupervised access to, any discovery material produced by the government that

 7 contains Protected Information, unless the Personal Identifying Information, Financial Information,

 8 and/or Medical Information has first been entirely redacted from the discovery materials. The

 9 government and defense counsel are ordered to work together to ensure that these materials are

10 protected, but that defendant has as much access to the materials as can be provided consistent with this

11 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

12 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

13 records, and business records) may be provided to that defendant unredacted.

14          Defense counsel may also provide unredacted copies of Protected Information to any experts

15 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

16 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

17 this Order along with those materials and shall initial and date the order reflecting their agreement to be

18 bound by it.

19          The materials provided pursuant to this protective order may only be used for the specific

20 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

21          This Order shall also apply to any copies made of any materials covered by this Order.

22          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

23 shall provide any discovery material produced by the government—whether or not the material

24 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

25 any person who is not a member of the defense team) or make any public disclosure of the same, other

26 than in a court filing, without the government’s express written permission or further order of this Court.
27 If a party files a pleading that references or contains or attaches Protected Information subject to this

28

     STIPULATION AND PROTECTIVE ORDER
     20-MJ-70327 MAG
30
                Case 4:20-mj-70327-MAG Document 30 Filed 09/30/20 Page 3 of 4




 1 Order, that filing must be under seal.1

 2          IT IS FURTHER ORDERED that, upon request by the United States, defense counsel shall

 3 return materials subject to this Protective Order (including any copies) to the United States within 14

 4 days after whichever event occurs last in time: dismissal of all charges against the defendant;

 5 defendant’s acquittal; defendant’s sentencing; or the conclusion of any direct appeal. After the United

 6 States receives documents and materials subject to this Order, it shall maintain those documents and

 7 materials until the period for filing a motion under 28 U.S.C. § 2255 has expired. After the statutory

 8 period for filing a motion under 28 U.S.C. § 2255 has expired, the United States is free to destroy

 9 documents and materials subject to this Order. If defendant is represented by counsel and files a motion

10 pursuant to 28 U.S.C. § 2255, the United States will provide counsel with the documents and materials

11 subject to this Protective Order under the terms of this Order. Defendant’s attorney in any motion under

12 28 U.S.C. § 2255 shall return the documents and materials subject to this Protective Order within 14

13 days after the district court’s ruling on the motion or 14 days after the conclusion of any direct appeal of

14 the district court’s order denying the motion, whichever is later. This stipulation is without prejudice to

15 either party applying to the Court to modify the terms of any protective order. This Court shall retain

16 jurisdiction to modify this Order upon motion of either party even after the conclusion of district court

17 proceedings in this case.

18

19     IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                             United States Attorney
20

21
       Dated:    9/30/2020                                   __/s/___________________________________
22
                                                             JOSEPH TARTAKOVSKY
23                                                           Assistant United States Attorney

24

25                                                           __/s/___________________________________
                                                             JULIA MEZHINSKY JAYNE
26                                                           Counsel for Defendant Gabriel Gonzales
27
            1
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     STIPULATION AND PROTECTIVE ORDER
     20-MJ-70327 MAG
30
               Case 4:20-mj-70327-MAG Document 30 Filed 09/30/20 Page 4 of 4




 1

 2
      IT IS SO ORDERED.
 3

 4
      Dated:                                      HON. JOSEPH C. SPERO
 5                                                Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND PROTECTIVE ORDER
     20-MJ-70327 MAG
30
